Citation Nr: 1443353	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the thoracic spine.

3.  Entitlement to a compensable rating for tendon lacerations, right long, ring, and little fingers, postoperative.

4.  Entitlement to a compensable rating for a mucosal surface scar to mid-lower lip.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for lower back pain.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine condition. 

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1985 to April 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2008 and April 2010 rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The issues of service connection for hypertension and for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's degenerative disc disease in his thoracic spine has not caused ankylosis, required prescribed bed rest, functionally limited the forward flexion of his back to 30 degrees or less, or caused any related neurologic impairment.

2.  The service connected fingers of the Veteran's right hand are not shown to have compensable limitation of motion or ankylosis, but the fingers (not the finger scars) are painful.

3.  The Veteran's lip scar is less than 13 centimeters in length, less than 0.6 centimeters wide; the surface contour of the scar is not elevated or depressed on palpation; the scar is not adherent to underlying tissue; the scar does not cover an area exceeding six square inches (39 square centimeters); the scar does not cause pain; and the scar does not cause any functional limitation.

4.  The evidence submitted since 1995 does not show or suggest that the Veteran's lumbar spine disability is the result of his military service or his service-connected thoracic spine disability.

5.  The evidence submitted since November 2007 does not show or even suggest that the Veteran's cervical spine disability is the result of his military service. 

6.  A January 2000 Board decision denied the Veteran's claim of entitlement to service connection for hypertension; evidence obtained since that time raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for degenerative disc disease of the thoracic spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2013). 

2.  Criteria for a 10 percent rating for tendon lacerations, right long, ring, and little fingers, postoperative, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5227 (2013). 

3.  Criteria for a compensable rating for a mucosal surface scar to mid-lower lip. have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.41, 4.45, 4.59 (2013); 38 C.F.R. § 4.118, DC 7800-7805 (2008). 

4.  The May 1995 rating decision denying service connection for a low back condition is final; new and material evidence having been presented, the claim is reopened.  However, the criteria for service connection are not met  38 U.S.C.A. §§ 1110, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.310 (2013).

5.  The November 2007 Board decision denying service connection for a cervical spine disability is final; new and material evidence has not been presented, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).

6.  The January 2000 Board decision denying service connection for hypertension is final; new and material evidence having been presented, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

In this case, the Veteran is seeking to reopen three issues which have been previously denied.  Specifically, in May 1995, the RO denied the Veteran's claim for service connection for a low back disability; in January 2000, the Board denied the Veteran's claim for service connection for hypertension; and in November 2007, the Board denied the Veteran's claim for service connection for a cervical spine disability.  These decisions are now final.

The Veteran initially perfected an appeal of his claim for a low back disability to the Board, but he subsequently withdrew that appeal, in writing, at a hearing before the Board in 1999; and it therefore became final, as the withdrawal was more than a year from notice of the rating decision.  38 C.F.R. § 20.204(c).  The Board decisions were final when issued.  38 C.F.R. § 20.1100.  

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Evidence that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the injury or disease was contracted in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Lower back pain

The RO denied the Veteran's claim for service connection for a low back disability in a May 1995 rating decision, concluding that the Veteran's low back disability neither began during, nor was otherwise caused by his military service.  Of note, following the issuance of that rating decision, an Administrative decision in February 1997 concluded that the Veteran's motor vehicle accident in service in 1992 had been the result of willful misconduct on the part of the Veteran.  After the accident he was arrested for felony drunk driving and he was separated from service due to misconduct.  A February 1997 supplemental statement of the case addressed this administrative determination.  At a hearing before the Board in 1999, it was noted that certain injuries, including the low back, were not incurred in the line of duty per the 1997 administrative decision, and the Veteran had decided to withdraw certain claims as a result, including the low back.

Because the accident resulted from willful misconduct on the Veteran's part, he should be barred from receiving VA disability benefits for any disability incurred as a result of that accident.  See 38 U.S.C.A. § 3.105; 38 C.F.R. § 3.301.  Nevertheless, despite acknowledging that the thoracic spine symptoms resulted from this accident, the RO service connected the Veteran for degenerative disc disease of the thoracic spine in a 1995 rating decision.  The Board will not address the propriety of that service connection grant at this time.

When service connection was granted for the Veteran's thoracic spine, VA regulations allowed for disabilities of the back to be separated into three component units (i.e. cervical, dorsal/thoracic, and lumbar).  Regulations currently in effect only separate the back into two component units (cervical and thoracolumbar spine). 

As such, when the Veteran initially filed for service connection for "low back pain" in 1995, the RO adjudicated the claim as service connection for degenerative disc disease, thoracic spine, which was granted, and service connection for a low back pain condition, which was denied.  Such bifurcation would no longer occur under the regulations currently in effect.  It is unclear how the Veteran's low back disability symptomatology would be separated from his thoracic spine symptoms.  However, regardless of whether his low back symptoms may ultimately be considered when rating his thoracic spine disability, the fact remains that the question of service connection must be resolved.  

Initially the low back claim was denied as no disability was diagnosed, unlike the thoracic spine.  There is extensive medical evidence that has been obtained since that time, reflecting a current condition.  This is sufficient to reopen the claim.  In fact, in the 2013 supplemental statement of the case, the RO reopened the claim and considered it on the merits.  The Board will do so as well. 

The Veteran now has degenerative changes in the lumbar spine.  In 2013, a VA examiner reviewed the file, in detail, and considered the Veteran's medical history.  The examiner concluded that the degenerative disease is age-related, and any disc bulging is not due to any injury that he may have received during the trauma that injured his upper back.  Again, that accident was determined many years ago by VA to be due to the Veteran's misconduct, and that decision bars benefits for disabilities resulting from that accident.  The examiner went on to opine that the degenerative changes in the lumbar spine are not part and parcel of the service-connected thoracic spine condition and are solely age-related.  The examiner also stated the thoracic spine condition has not aggravated the lumbar spine condition.  

This medical opinion is thorough and well-reasoned, and there is no competent evidence to the contrary.  Although the Veteran may believe his current lumbar spine condition is related to service, he is simply not competent to provide such an opinion, since it involves internal medical disease processes not observable by a lay person.  Therefore, without competent - here, medical - evidence linking the post-service back condition to his active military service or his service-connected thoracic spine condition, the preponderance of the evidence is against the claim.

Cervical spine condition 

In November 2007, the Board denied the Veteran's claim for service connection for a cervical spine disability.  The Board concluded that the evidence did not establish that the Veteran incurred or aggravated a cervical spine disorder during active duty, or as a result of his November 1992 motor vehicle accident (MVA).

At the time of that decision, the evidence of record included service treatment records and post-service medical records and examination reports.  The evidence showed that the Veteran had a chronic cervical spine disability, but there was no medical evidence of a neck disability in service, although the Veteran had complained about neck problems.  A VA examination in April 2007 found that it was less likely than not that the Veteran's neck complaints were the result of his military service or any event therein.

In February 2009, the Veteran contacted the RO by telephone, informing them that he wanted to reopen his previously denied cervical spine claim.  However, he provided no new or material evidence at that time.  Additional medical records have been obtained confirming the presence of a cervical spine disability.  However, it was accepted in the 2007 Board decision that the Veteran had a cervical spine disability.  The evidence simply did not relate it to his military service.

The Board acknowledges that the threshold for reopening is low, but it is a threshold nonetheless, and here, the evidence obtained since the Veteran's claim was previously denied simply does not approach that threshold.  As such, the claim is not reopened, and this portion of the appeal is denied.

Hypertension 

In January 2000, the Board denied the Veteran's claim for service connection for hypertension, concluding that there was no current medical diagnosis of hypertension, and the evidence did not show that claimed hypertension was linked to active service, any incident occurring therein, or to the high blood pressure treated in service.

Since that time, the Veteran appears to have been diagnosed with hypertension and has been placed on medication for it.  See VA treatment records dated in May and June 2005 and in October 2009.

As noted, the Court has explained that that the threshold for reopening a claim is a low one.  Here, the fact that the Veteran is now diagnosed with hypertension changes the disability picture as it was known at the time the claim was previously denied and triggers VA's duty to assist.  As such, the claim is reopened.  It is being remanded below for development.


II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Rating in excess of 20 percent for a thoracic spine disability.

The Veteran is currently service connected for a thoracic spine disability.  Of note, service connection was granted for the Veteran's thoracic spine, in apparent ignorance of the fact that it was the result of his willful misconduct during service.  In January 2013, a VA examiner pointed out that the entirety of the Veteran's back symptoms were the result of his motor vehicle accident in service.  The Board will not relitigate this issue at this time.

In January 2008, a claim was received seeking an increase for traumatic arthritis.  The RO interpreted this as a request for an increased rating for the Veteran's service connected thoracic spine disability.  

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Here, the medical evidence, including private treatment records, VA treatment records and VA examination reports, all fail to show the prescription of bed rest on any occasion during the course of the Veteran's appeal to treat incapacitating episodes of intervertebral disc syndrome.  At a VA examination in November 2008 no prescribed bed rest was noted; at a VA examination in June 2010, it was noted that no medical professional had prescribed complete rest in the previous year; and at a VA examination in March 2012, the examiner acknowledged that the Veteran had IVDS, but specifically stated that there had been no prescribed bed rest in the previous year.

VA treatment records and private treatment records similarly fail to describe any prescription of bed rest.  The Veteran also has not alleged the prescription of any bed rest during the course of his appeal.

As such, it is more beneficial to evaluate the Veteran's thoracic spine disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless ankylosis is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

As an initial point, there is no report of any ankylosis in the Veteran's thoracolumbar spine.

The evidence of record also fails to show that the Veteran's forward flexion has been functionally limited to 30 degrees or less.  

At the VA examination in November 2008, the Veteran demonstrated forward flexion to 40 degrees.  At the June 2010 VA examination, the Veteran demonstrated forward flexion to 60 degrees; and at a VA examination in March 2012, the Veteran demonstrated forward flexion to 80 degrees, with pain beginning at 70 degrees.  Repetitive motion was performed, but did not further diminish the Veteran's range of motion.

Private treatment records from 2010-2012 were also reviewed, but showed range of motion testing for only the Veteran's cervical spine. 

As described, at no time has the Veteran's forward flexion of his thoracolumbar spine been shown to actually be limited to 30 degrees or less.  The Board has also considered whether his forward flexion has been functionally limited to 30 degrees due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, at no time has it been suggested that the Veteran's range of motion was so functionally limited that it restricted his forward flexion to 30 degrees or less.

To this end, it is clear that the Veteran's back has been painful for the duration of his appeal.  For example, at the VA examination in November 2008, the examiner noted that the Veteran had diffuse tenderness on palpation of his spine from his neck to his sacrum.  The Veteran demonstrated forward flexion from 0-40 degrees, but grimaced at the end of each truncal ranges.  The examiner stated that the DeLuca provisions could not be clearly delineated as the Veteran could have further limitation of motion during flare-ups. 

At the June 2010 VA examination, the Veteran reported mid and upper back pain, that he estimated was 6/10 on average with spikes to 9/10 with flare-ups.  He reported the flare-ups occurred on a daily basis.  The Veteran suggested that his back pain was interfering with his work as an electrician.  On physical examination, the Veteran was able to don and doff his trousers and shirt.  The Veteran displayed a moderate degree of pain throughout the range of motion, but repetitive motion testing did not diminish the range of motion.

At a VA examination in March 2012, the Veteran experienced pain with range of motion testing, but the pain was only noted to onset after 70 degrees of forward flexion.  As such, the Veteran was able to demonstrate pain-free forward flexion well in excess of the limitation of motion required for a rating in excess of 20 percent.  The examiner acknowledged that the Veteran did experience functional limitation as a result of his back disability, including less movement than normal and pain, but she found no disturbance of locomotion, instability of station, excess fatigability, atrophy, swelling, or incoordination.   The examiner indicated that the impact on the Veteran's back during flare-ups could not be delineated.

Having reviewed the evidence of record, it is clear that the Veteran experiences pain and discomfort in his back; however, the Court of Appeals for Veterans Claims (Court) has held that even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran has consistently been able to maintain the forward flexion in his back even after repetitive motion testing and in spite of pain.  Moreover, the Veteran has appeared at multiple VA examinations during the course of his appeal, and his range of motion has improved at each examination. 

The Board acknowledges the fact that the Veteran has reported daily flare-ups of back pain, and the VA examiners have been unable to estimate the limitation of motion in the Veteran's back during these times, since the back did not flare-up at any of the VA examinations.  Additionally, the flare-ups were often attributed to the cervical spine region, which is not service connected.  For example, at the 2008 VA examination, it was noted that the flare-ups were the result of the Veteran's cervical dystonia.  At the March 2012 VA examination, the Veteran reported that the tender spots were at the base of his neck.  The Veteran was also noted to be vague about how often the flare-ups occurred, and how quickly they resolved.  

Finally, even when flare-ups were attributed to the Veteran's back, such as at his June 2010 VA examination, the examiner noted that the pain generally resolved within 30 minutes, which would seem to fall short of the severity that would warrant a higher rating.  That is, it would not appear that the flare-ups caused such a pervasive or extensive limitation as would allow one to consider the forward flexion in the Veteran's back was effectively functionally limited to 30 degrees or less.

As such, the Board does not believe that the Veteran's thoracic spine disability is so functionally limiting as to warrant a schedular rating in excess of 20 percent. 

The regulations governing the evaluation of back claims also provide that orthopedic and neurologic manifestations of a back disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Under the appropriate Diagnostic Code, 10, 20, and 40 percent ratings are assigned for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned if the incomplete paralysis is severe, with marked muscular atrophy.

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

Here, the medical evidence of record does not establish the presence of a separate neurologic disability as a result of the Veteran's service connected thoracic spine disability.

At the VA examination in November 2008, straight leg raises were negative.  The Veteran's lower extremities had normal muscle bulk, tone, and sensation to light touch and strength.  Deep tendon reflexes were 1+ and equal.

At the June 2010 VA examination, the Veteran denied any shooting pain to any extremity.  Straight leg raises were negative for pain at 60 degrees.  Manual muscle testing was 5/5 in both lower extremities, and the examiner detected no sensory deficit in either lower extremity.

At the March 2012 VA examination, the Veteran had normal muscle strength, no atrophy, 1+(hypoactive) reflexes, normal sensory testing, negative straight leg raises, and no radicular pain due to radiculopathy.  The examiner specifically found that there were no other signs of radiculopathy or any other neurologic abnormalities.

Private treatment records from 2010-2012 were also reviewed, but the records consistently found no sciatica to be present, and no other signs of neurologic impairment was identified.  VA treatment records similarly fail to describe any neurologic impairment as a result of the Veteran's back disability.

As no separate neurologic disability has been diagnosed, a separate rating is not warranted. 

As described, the schedular rating criteria for a back rating in excess of 20 percent have not been shown, and the Veteran's claim is denied.

Right Hand Finger Disability

In January 2008, the Veteran filed a claim seeking a compensable rating for his disability involving the fingers of his right hand.  The Veteran currently receives a noncompensable rating for tendon lacerations of the right long, ring and little fingers, post-operative, under 38 C.F.R. § 4.71a,  DC 5227. 

A compensable rating is warranted for ankylosis of the thumb, index finger, or long finger (although not for ankylosis of the ring or little fingers).  38 C.F.R. § 4.71a, DCs 5224-5227.

Under DC 5229, for limitation of motion of the index or long fingers, a noncompensable rating is assigned when there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.

A 10 percent rating is assigned when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

During the course of his appeal, the Veteran has had his right hand examined on several occasions.

In November 2008, the Veteran underwent a VA examination.  It was noted that there was a 10 x .25 cm horizontal scar and an 8 x .25cm vertical scar on his right hand, but the scars were barely visible, well-healed, normally pigmented, smooth, flat and stable.  There was no adherence to underlying tissue, and the texture of the scars was normal.  The Veteran denied any pain from the scars and there was no evidence of functional disability associated with the injury.  There was no limitation of motion of the arm or hand from the scars.  The Veteran reported throbbing with stiffness in his right, long, ring, and little fingers.  He indicated that he experienced flare-ups with swelling approximately three times per month.  He stated that his right hand condition interfered with his job performance when he worked (prior to 2005) because the inability to bend his ring and fifth finger would cause his hand to inadvertently hit high voltage power supports, causing shocks.  On examination, there was no swelling or tenderness in the right hand.  The Veteran was unable to make a full fist, with a 5 cm gap from the tip of the long finger to the proximal transverse palmar crease.  After repetitive motion, the gap decreased.  The Veteran was able to oppose his thumb pad to all the fingertips.  There was full passive MCP extension of all fingers.  The little finger MCP lacked 15 degrees of active extension.  Active MCP extension of the ring and long fingers was normal.  All finger movements were nonpainful.  The examiner concluded that during a flare-up the Veteran might be further limited in the range of motion in his fingers, but the examiner could not estimate such limitation.

At a VA examination in June 2010, the Veteran reported pain in his fingers, which he described as generally dull with occasional sharp, shooting pain.  He stated that his fingers flared-up daily, and was brought on by overuse of the hand.  The Veteran stated that the injury also caused some interference with work if he needed to handle tools.  On physical examination, the examiner noted a bony protuberance on the dorsum of the right hand, along the metacarpal bone on the fourth and fifth fingers with the remnants of an old surgical scar with a moderate degree of underneath tissue adherence.  The examiner noted that the fingers were slightly tender and painful through range of motion testing and the Veteran demonstrated some muscle guarding.  The Veteran was unable to make a complete fist.  The Veteran was unable to approximate either the fifth or fourth fingertips to the transverse crease, and he could not touch the tip of his thumb to either the fifth or fourth fingertips.  Repetitive motion did not further diminish range of motion.

However, while the orthopedic examiner suggested that there might be tissue adherence with the scar, a scar specific examination in June 2010 found that the Veteran had stable, asymptomatic scars on his hand.  The scarring measured approximately 10cm x1mm.  Another scar was 8cm x 1mm.  The scars were linear, superficial, nonpainful and not adhering to any underlying tissues.  There was no evidence of tissue loss beneath the scars, and the scars had no adverse effect upon the function of the right hand.  The examiner stated that there was simply no cosmetic disfigurement.

At a VA examination March 2012, the Veteran reported decreased grip strength in his hand and wrist, but the examiner explained that the decreased grip strength was not related to the laceration of the tendons, because there was only a posterior surface injury and not an anterior surface injury.  The Veteran stated that he had difficulty extending his fingers after making a fist, but the examiner noted that on physical examination this did not appear to be a problem.  The examiner noted that a March 2012 examination had confirmed that the Veteran had not experienced any problems with the scars on his hand.  The Veteran reported pain with overuse of the right hand, but he was vague about the frequency of flare-ups.  The examiner found no gap between the thumb pad and the fingers.  There was a gap of less than 1 inch between the proximal transverse crease and the index finger, long finger, ring finger, and little finger.  There was no objective evidence of painful motion.  There was also no limitation of extension or evidence of painful motion for either the index or long fingers.  There was not additional limitation of motion after repetitive motion testing.  The Veteran was noted to experience pain on palpation of the joints and soft tissue of the right hand.  There was no ankylosis 

As described, the medical evidence does not show that the Veteran actually meets the criteria for a compensable rating for the residuals of the laceration injuries to his right hand.  Specifically, there is no ankylosis, and while there was limitation of motion, it created a gap of less than one inch (2.5 cm.) between the fingertips and the proximal transverse crease of the palm.

Nevertheless, 38 C.F.R. § 4.59, which states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found 38 C.F.R. § 4.59 applied even in non-arthritis contexts.

Additionally, VA regulations suggest that when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion
that is not otherwise specified in the rating schedule, the evaluation level assigned
will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.

Here, the one common factor at all of the Veteran's examinations was recognition that he experienced some pain in his right hand.  Given the fact that he experienced lacerations on three different fingers which causes, some, however slight, limitation of motion, the Board believes that reasonable doubt should be resolved in the Veteran's favor and a 10 percent rating should be assigned for the residual impairment of his right hand disability.  To this end, the Veteran's claim is granted.

It is noted that an additional rating is not warranted for any scarring on the fingers of the Veteran's right hand, as the scars do not cover at least 6 square inches, are not unstable, and the scars were not painful on examination.

Lip Scar

In January 2008, the Veteran filed a claim seeking a compensable rating for the scar on his lip.  His lip scar is rated under 38 C.F.R. § 4.118, DC 7800.  Under Diagnostic Code 7800, ratings for scars that impact the head, face, or neck are based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  

A rating of 10 percent requires one characteristic of disfigurement.  A rating of 30 percent is warranted where there are two or three characteristics of disfigurement, a rating of 50 percent is warranted where there are four characteristics of disfigurement, and a rating of 80 percent is warranted where there are six or more characteristics of disfigurement.  

Ratings of 30, 50, and 80 percent are also warranted where there is visible or palpable tissue loss and additional symptomatology.  For example, a 30 percent rating may be assigned when a scar has visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Here there has been no finding of, and no allegation of any tissue loss.

Alternatively, 10 percent ratings may be assigned for a scar that is superficial (not associated with underlying soft tissue damage) and unstable (for any reason, there is frequent loss of covering of skin over the scar); or is superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7803.

The rating criteria also direct that scars may be rated based on the on limitation of function of an affected part.

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, neither the Veteran, nor his representative, has requested such consideration.  As such, the criteria in effect at the time the Veteran's claim was received are applicable.

As noted above, a scar must meet at least one of the eight characteristics of disfigurement to warrant a compensable rating.  Simply stated, the Veteran's lip scar does not meet any of the following criteria.  

At VA examinations in November 2008 and December 2009, the lip scar measured 3 cm x 0.25cm.  As such, the Veteran's lip scar is less than 13 centimeters in length and less than 0.6 centimeters wide the widest part, and the total surface area did not cover an area exceeding six square inches (39 square centimeters), which is the basic requirement for four of the characteristics of disfigurement.  

The surface contour of the scars was not shown to be elevated or depressed on palpation, or adherent to underlying tissue.  For example, at the December 2009 VA examination, the examiner found that the lip scar had no adherence to any underlying tissue.  Similar findings were reported in November 2008.

As noted, a compensable rating may also be assigned if the scar is either superficial (not associated with underlying soft tissue damage) and unstable (for any reason, there is frequent loss of covering of skin over the scar); or is superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7803.

Here, the VA examiners found in November 2008 and December 2009 that the lip scar was superficial, and stable.  The Veteran also specifically denied any pain as a result of the scar.  As such, Diagnostic Code 7803 is not applicable.

A compensable rating may also be assigned if a scar limits function.  Here, the lip scar does not.  For example, the examiner in December 2009 stated that the Veteran did not experience any restriction as a result of the scar, adding that the scar did not cause any disfigurement, functional limitation, limitation of motion, or muscle loss.  

As such, the criteria for a compensable schedular rating for lip scars have not been met, and the Veteran's claim is therefore denied.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the schedular rating criteria do not reasonably describe the Veteran's lip scar, as his main reported symptom is numbness.  However, even if the lip scar were considered to be an exceptional disability, which is a stretch given the fact that it effectively causes no functional limitation, there is no suggestion that the lip scar has ever caused Veteran any of the "governing norms" of an extraschedular rating.  That is, the scar has not caused the Veteran to be hospitalized and it has not limited his ability to work in any way.  As such, a referral for extraschedular consideration is not warranted. 
 
With regard to his service connected finger disability, in assigning the compensable schedular rating, the Board has considered symptoms including pain and limitation of motion, and does not believe that any symptoms are present that are not being contemplated.  As such, it is felt that the schedular rating criteria reasonably describe the finger disability and a referral for extraschedular consideration is not warranted. 

With regard to the Veteran's back disability, the schedular rating criteria reasonably describe and assess the Veteran's back disability level and symptomatology.  The criteria rate the disability based on limitation of motion, IVDS, and neurologic impairment, and also provide the flexibility to consider all of the Veteran's additional back symptoms such as pain and flare-ups.  As such, it does not appear that the Veteran has any back-related symptomatology that are not being contemplated or compensated.  Moreover, the schedular rating criteria provide that a higher rating is available for greater limitation.  As the Veteran's disability picture is reasonably contemplated by the rating schedule, the assigned schedular evaluation is adequate and referral for consideration of an extra-schedular evaluation is not warranted.

In reaching these extraschedular conclusions, the Board has essentially determined that there are not any symptoms from service connected disabilities that are not being compensated by VA.
 
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  The evidence does not suggest that he is unemployable on account of his service connected disabilities.  For example, in March 2012, a VA examiner opined that the Veteran's back disability would not preclude work in a sedentary position which allowed him to stand and stretch.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected disabilities. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In the context of the issue of whether new and material evidence has been submitted to reopen previously denied claims, there are additional notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notification obligation in this case was accomplished by way of letters to the Veteran dated in February 2008, March 2009, May 2009 and May 2010.  The March 2009 letter informed him as to the prior denials for the low back and cervical spine claims, the reasons therefore, and the need to submit new and material evidence.  This information was reiterated in the May 2009 letter, which also addressed the prior denial for hypertension.

Treatment records identified by the Veteran have been obtained and associated with the claims file.  He underwent several VA examinations.  With regard to the service-connected conditions, there is no evidence suggesting any condition has worsened in any way since the prior examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  

As for the cervical spine claim, there is no duty to obtain an opinion until a claim has been reopened.  The hypertension claim is reopened, and an opinion is being sought on remand.  An opinion was obtained on the low back claim, and it was adequate since the examiner reviewed the Veteran's file and medical history and provided a rationale for the opinions reached. 


ORDER

A rating in excess of 20 percent for degenerative disc disease of the thoracic spine is denied.

A 10 percent rating for tendon lacerations, right long, ring, and little fingers, postoperative is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for a mucosal surface scar to mid-lower lip is denied.

The Veteran's request to reopen the previously denied claim of entitlement to service connection for lower back pain is granted; however, service connection is denied.

The request to reopen the previously denied claim of entitlement to service connection for a cervical spine condition is denied. 

The previously denied claim of entitlement to service connection for hypertension is reopened.  


REMAND
Hypertension 

The Veteran is seeking service connection for hypertension.  He asserts that he was diagnosed with, and treated for, hypertension while in service; and he believes that his currently diagnosed hypertension either began during or was otherwise caused by his military service.  

Service treatment records show that elevated blood pressure was discovered during dental treatment in December 1986 (recorded as 150/90, 150/92, 156/96, and 144/100).  In September 1987, blood pressure of 150/90 was recorded; it was indicated that the Veteran had a history of borderline hypertension but did not take medication.  In March 1989, a screening examination for hypertension was performed, at which time the Veteran's blood pressure was 124/88; he was counseled on hypertension, weight control, exercise, and lower sodium intake.  In June 1989, the Veteran was found not qualified for physical training program due to hypertension, and a 3-day blood pressure check was recommended.  In August 1990, it was indicated that he had frequent elevated blood pressure without headaches, shortness of breath, or other complaints; on examination, blood pressure was 152/96, and essential hypertension was diagnosed.  In September 1990, it appeared that hypertension was poorly controlled and history of blood pressure of 160/100 was noted.  In April 1991, the Veteran's blood pressure was 164/102, and history of hypertension was indicated; on follow-up examination later in April 1991, hypertension was diagnosed, and use of anti-hypertension medication was suggested.  On service separation medical examination in February 1993, the Veteran reported past history of hypertension; on physical examination, his blood pressure was 136/84, and no pertinent findings were indicated.  

However, to the extent the Veteran's blood pressure was elevated in service, following service, he was not shown to have hypertension for a number of years, and he specifically denied receiving any treatment for it at a Board hearing.

On VA medical examination in April 1994, the Veteran indicated that he had fluctuating blood pressure, but denied receiving medical treatment for it (the examiner noted a blood pressure reading of 136/84 on examination in February 1993).  On examination, blood pressure in sitting position was 120/65 and 122/70 standing up; recumbent pressure was 120/60.  Among the diagnoses, the examiner noted "[n]o hypertension."  

Medical records from Kaiser Permanente from May to September 1994 do not reveal findings or diagnoses consistent with evidence of hypertension.  The Veteran's blood pressure during treatment ranged from 117/76 to 134/93.  

At a December 1995 RO hearing, the Veteran testified that he was initially diagnosed with hypertension during service in 1986 and received intermittent treatment and underwent follow-up examinations prior to service separation.  He indicated that he experienced recurrent and unexplained headaches, but was not on any anti-hypertension medication; he was reportedly informed by his physician that his blood pressure was borderline.  

On VA cardiovascular examination in February 1996, the Veteran's blood pressure was 140/85, and there were no objective findings of coronary artery disease.  He indicated that he experienced occasional headaches, but denied symptoms of nose bleeding.  On examination, there were no objective findings of hypertension and the medical professional noted that the Veteran was not on medication; sitting blood pressure was 140/85, lying blood pressure was 145/85, and standing blood pressure  was 135/80.  

VA medical records from March to September 1997 do not reveal symptoms or findings consistent with evidence of hypertension but, in July 1997, a questionable history of hypertension (with no current medication) was indicated.  

Medical records from St. Tammany Regional Medical Center from October 1997 to August 1998 reveal intermittent treatment associated with symptoms and illnesses unrelated to the veteran's claimed hypertension.  During treatment, his blood pressure ranged from 116/63 to 152/83.

The Veteran was eventually diagnosed with hypertension by VA in 2005 and placed on medication.  However, this occurred more than a decade after his separation from service, during which time the Veteran had continued to smoke and gained weight.  As such, it is unclear whether the Veteran's currently diagnosed hypertension should be considered to have begun in service or have otherwise been caused by service, and a medical opinion of record is therefore needed. 

Acquired psychiatric disability, to include PTSD

In April 2009, the Veteran filed a claim seeking service connection for PTSD as secondary to his back condition.  

However, the Veteran has not actually been diagnosed with PTSD at any time during the course of his appeal.  The Veteran was found to have a positive PTSD screen at one point, but this falls short of an Axis I diagnosis of PTSD that is rendered in consultation with the DSM-IV.  Nevertheless, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In this case, the Veteran has been diagnosed with several Axis I psychiatric disorders during the course of his appeal, including major depressive disorder and an adjustment disorder.  However, the presence of a current disability is but one of the requirements for service connection.  Once a current disability is established, the issue then becomes whether such a condition either began during or was otherwise caused by the Veteran's time in military service.  

In October 2004 it was noted that the Veteran had a history of depression secondary to his cervical dystonia and motor vehicle accident in 1992.  However, as noted the motor vehicle accident has been determined to be the result of willful misconduct and the Veteran's cervical spine is not service connected.

Of note, in November 2009, the Veteran was diagnosed with a mood disorder secondary to his general medical condition which was identified as chronic back pain and body stiffness.  Given the suggestion that the Veteran's psychiatric disorder may be related to a service connected back disability, combined with the fact that the Veteran's cervical spine is not service connected and is noted in the private treatment records to constitute a large cause of the Veteran's current medical issues, the Board concludes that a medical opinion of record is required to address this conflict in the evidence.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a medical professional.  If it is determined that the requested opinion cannot be answered without an examination, one should be scheduled.

The examiner should review the claims file, including the summary in the remand portion of this decision, and then provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed hypertension should be considered to have either begun during or been otherwise caused by his military service.  A complete rationale should be provided for any opinion expressed. 

2.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided.  A complete rationale should be provided for any opinion expressed. 

The examiner should diagnose any current Axis-I psychiatric disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current psychiatric disability:

a) began during the Veteran's military service;
b) was otherwise caused by the Veteran's military service;
c) was caused, or aggravated (permanently worsened) by the Veteran's thoracic spine disability.  

The examiner is informed that the Veteran was involved in a motor vehicle accident in service which has been determined to be the result of willful misconduct, and serves as a bar to VA benefits, for any symptoms that are the result of that accident.  For example, the Veteran's cervical spine and lumbar spine disabilities are not considered to be service connected.  To the extent that it is determined that the Veteran's current psychiatric disability is the result of that accident, it should be so stated. 

3.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


